Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/IT/2018/000033 filed on March 5, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on July 9, 2020 has been considered by the Examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 13-15, 19 and 22 are objected to because of the following informalities:
In claim 13, the term “may be adjusted” recited in line 6 should be changed to “is adjusted” for positive recitation
In claim 13, the term “can be actuated” recited in line 8 should be changed to “is actuated” for positive recitation
In claim 13, the term “heating means” recited in lines 19, 20 and 24 should be changed to “heating element”
In claim 13, the term “inner treatment room” recited in line 21 should be changed to “inner room”
In claim 13, the term “first movable lower heating plate” recited in line 26 should be changed to “lower heating plate”
In claim 13, the term “second stationary upper plate” recited in line 27 should be changed to “upper heating plate”
In claim 13, the term “such as for example” recited in line 32 should be deleted
In claim 13, the term “room (11)” recited in line 35 should be changed to “room”
In claim 13, the term “said first heating plate may be actuated” recited in line 35 should be changed to “said lower heating plate is actuated”
In claim 13, the term “said second heating plate” recited in line 38 should be changed to “said upper heating plate”
In claim 14, the term “may be reached” recited in line 8 should be changed to “is reached” for positive recitation
In claim 15, the term “for example” recited in lines 4 and 8 should be deleted
In claim 15, the term “may be reached” recited in line 15 should be changed to “is reached” for positive recitation
In claim 19, the term “may be reached” recited in line 17 should be changed to “is reached”  for positive recitation
In claim 22, the term “in a manner” recited in line 3 should be deleted
In claim 22, the term “can be actuated” recited in line 11 should be changed to “is actuated” for positive recitation
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tassan-Mangina et al. (US Pat. 8,530,797) discloses a cooking appliance. Tassan-Mangina et al. (US Pat. 8,759,728) discloses an apparatus cooking food products on both side thereof.  Morassur et al. (US Pat. 9,750,090) discloses a cooking apparatus.  Tippmann et al. (US Pat. 10,225,893) discloses a cooking apparatus.  Lee (US Pat. 10,412,787) discloses a cooking appliance.  An et al. (US Pat. 10,736,186) discloses a cooking appliance.  Baumann (US Pub. 2006/0289514) discloses an apparatus for cooking food products on both side thereof.  Fadelli et al. (US Pub. 2008/0099471) discloses an apparatus for cooking food products in a quick manner on both side thereof.  Simonato et al. (US Pub. 2015/0144619) discloses an apparatus for cooking food products.  Morassut et al. (US Pub. 2015/0230295) discloses an apparatus for cooking food products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/20/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761